Exhibit 10.2

 

Anthony Callini

   LOGO [g313916g1228094828860.jpg] 9 December 2016    Dear Tony,    We are very
pleased to offer you a position with Monotype as Executive Vice President, Chief
Financial Officer reporting directly to Scott Landers, Chief Executive Officer.
We are excited about the talents and abilities you will bring to our
organization and believe that this opportunity will provide you with challenges
and continuing professional growth.    Compensation    Your compensation package
will include:   

Base Salary:

 

$13,125.00 paid semi-monthly, which is $315,000 annualized equivalent (based on
24 pay periods).

  

Annual Bonus:

 

Beginning in 2017, you will be eligible to participate in our Executive
Incentive Compensation Plan, with a target bonus of 55% of your base salary,
prorated for your first year of service. Under our bonus plans, no amounts are
paid unless company financial goals are met. These goals, and individual
targets, are approved annually by our Board of Directors and our Management
Development and Compensation Committee.

  

Equity Award:

 

Shares of common stock of Monotype Imaging Holdings Inc. trade on Nasdaq under
the symbol “TYPE.” You will receive a grant of 40,000 shares subject to the
terms of the associated agreement. If you start before the 15th of the month,
you will receive your grant on the 15th of that month (the “Grant Date”). If you
start on the 15th or after, you will receive your grant on the 15th of the
following month (the “Grant Date”) assuming such day is a trading day.

  

Benefits

 

Included in the Monotype flexible benefits program are twelve paid company
holidays, three discretionary holidays and 20 vacation days per year (pro-rated
based on your date of hire). We provide basic term life insurance in the amount
of 2 times your annual base salary, short and long term disability in

 

Monotype Imaging Inc.

600 Unicorn Park Dr

Woburn MA

01801

United States

  

Telephone +1 (781) 970-6020

Emil Human.resources@monotype.com

Monotype.com

  



--------------------------------------------------------------------------------

   addition to a 401(k) savings plan. Optional insurance benefits include group
rate medical and dental coverage for you and your dependents (if applicable),
and an optional supplemental life insurance plan which allows you to purchase
additional coverage for you, your spouse or domestic partner, and children (if
applicable).    Enclosed you will find our benefits summary which provides
information concerning our plans and the different options available to you as
an employee. All benefits are subject to applicable plan and policy documents.
   Special Considerations    This job is contingent upon successful completion
of:   

Executive Employment Agreement:

 

Enclosed is Monotype’s form of Executive Employment Agreement detailing further
terms of employment including Confidentiality, Non-Competition,
Non-Solicitation, Indemnification, Termination and Termination Benefits.

  

Background Check:

 

Due to the nature of the position you will be required to complete a background
check. You will receive an email from our background check vendor, Sterling,
with instructions to complete the process. Please respond to this request at
your absolute earliest convenience in order to ensure quick turnaround and so
that it does not affect your anticipated start date.

  

Employment Eligibility Verification (I9):

 

As specified by the Immigration Reform and Control Act of 1986, you will need to
furnish proof of your identity as well as evidence of your eligibility to work
in the United States. If you have any questions regarding the type of
documentation required, please let me know.

  

Confidentiality and Assignment Agreement:

 

You will be required to sign a copy of the enclosed Monotype employee
Confidentiality and Assignment Agreement.

   Your employment with Monotype will be “at will,” meaning that you or Monotype
may end your employment at any time and for any reason.    Please acknowledge
your acceptance of this offer of employment by signing this offer letter and
returning it to me by December 13, 2016. You may scan and email your signed
offer letter directly to me at jennifer.peterson@Monotype.com.

 

Monotype Imaging Inc.

600 Unicorn Park Dr

Woburn MA

01801

United States

  

Telephone +1 (781) 970-6020

Emil Human.resources@monotype.com

Monotype.com

  



--------------------------------------------------------------------------------

  We are excited to welcome you to the Monotype team, and look forward to mutual
success. If you should have any questions regarding this offer, please contact
me at (617) 548-6403.

 

   Best regards,      

/s/ Jennifer Peterson

     

Jennifer Peterson

Senior Vice President, Human Resources

Monotype

      AGREED AND ACCEPTED      

/s/ Anthony Callini

  

December 12, 2016

   Signature    Date

 

Monotype Imaging Inc.

600 Unicorn Park Dr

Woburn MA

01801

United States

  

Telephone +1 (781) 970-6020

Emil Human.resources@monotype.com

Monotype.com

  